Citation Nr: 1415235	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  03-13 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel
 

INTRODUCTION

The Veteran had active military service from May 1980 to April 1993. He died in October 2000.  The appellant is the Veteran's surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2001 rating decision. 

This case has been the subject of several Board remands.  The directed development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In March 2014, the appellant testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 

The Board wishes to apologize for the delay in the full adjudication of this case. 
 




FINDINGS OF FACT

1.  The Veteran died in October 2000, and his death certificate identifies the cause of his death as metastatic non-small cell carcinoma of the lung. 

2.  The Veteran has not been service connected for any disability.

3.  The evidence does not establish that the Veteran had sufficient radiation exposure during service to make it at least as likely as not (50 percent or greater) that his lung cancer was the result of such exposure.

4.  The evidence does not establish that the Veteran was exposed to asbestos during his military service.

5.  The weight of evidence is against a finding that it is at least as likely as not the Veteran's lung cancer began during his military service. 


CONCLUSION OF LAW

Criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection 

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.  

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

The Veteran passed away in October 2000.  His death certificate identifies the cause of his death as metastatic non-small cell carcinoma of the lung.  At the time of his death, the Veteran was not service connected for any disability.  The appellant seeks service connection for the cause of the Veteran's death, believing that his lung cancer was the result of exposure to either asbestos or radiation during service, or that it began during service.  The Board will address these contentions separately.

Initially, the Board would like to express that it is sympathetic toward the appellant's claim and is deeply appreciative of the Veteran's long and distinguished military career and service, and the many delays in the full adjudication of this case.  Unfortunately, the Board is ultimately bound by the law passed by Congress, and this decision is dictated by the relevant statutes and regulations.  The Board is therefore without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503 , 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

Radiation Exposure Allegation

The Veteran asserted in a claim received in June 2000 that he was possibly exposed to radiation as a pilot.  He did not provide any specific detail as to such an alleged exposure, and it does not appear from a review of the record that he alleges exposure during any specific incident.  Rather, it appears that he believes that by virtue of being a pilot he was exposed to radiation.  In this regard, the Veteran was never exposed to radioactive testing (nuclear detonations).

The appellant has not presented any additional evidence to establish that the Veteran was exposed to radiation during service.  The undersigned addressed this issue directly at hearing.  She speculated, for example, at her Board hearing in March 2014 that the Veteran was possibly exposed to radiation from the lighting in the aircraft he flew (light bulbs), since he had flown nearly 1000 hours.  As such, it is clear from her statements that she does not have any scientifically based evidence that the Veteran was actually exposed to "radiation" during service, and is merely reiterating what the Veteran may have said to her.  Therefore, her assertions that the Veteran had radiation exposure are considered to be non-evidence.  

The factual evidence in this case, based on a detail review of the Veteran's record as a whole, was that the Veteran has not expose to a radiation risk activity during his military service. 

Nevertheless, VA has gone to great lengths to ascertain whether the Veteran was actually exposed to radiation during his military service.  Multiple agencies were contacted in an effort to see if there was any available information regarding possible radiation exposure, including the U.S. Army Dosimetry Center, the Defense Threat Reduction Agency, and the National Archives, but unfortunately, no evidence was located.  An effort was also made to locate a DD Form 1141, record of exposure to ionizing radiation, for the Veteran but such efforts were also unsuccessful. 

While there was no actual record of the Veteran being exposed to radiation, VA obtained a radiation dose estimate for the Veteran from the Veteran Radiation Exposure Investigation Program in the Army Institute of Public Health, which based on the Veteran's MOS.  In a January 2013, letter, it was explained that there was no record of the Veteran being exposed to, or being monitored for, radiation exposure, which was traditionally initiated if a soldier's anticipated exposure was 10 percent of the occupational exposure limit of 5 rem per year, set in 1960.  

Because no dosimetry/bioassay records existed for the Veteran, it was reasoned that  his occupational exposure to ionizing radiation was not greater than 0.5 rem per year.  From this, it was estimated that the upper-bound value for the Veteran's possible whole-body ionizing radiation dose, considering his approximately 13 years of active service, was 6.5 rem.

The Veteran's file was then forwarded to a doctor at the Environmental Health Program.  He reviewed the dose estimates for the Veteran, and concurred that it was a high sided estimate that gave the Veteran great benefit of the doubt concerning his statements about exposure to ionizing radiation during service.  The doctor cited the Health Physics Society's position statement on Radiation Risk from August 2004 which found that in accordance with the current knowledge of radiation health risks, the Health Physics Society recommended against quantitative estimation of health risks below an individual does of 5 rem in one year or a lifetime dose of 10 rem above that received from natural sources.  It was acknowledged that there was substantial scientific evidence for health risks following high dose exposures, but below 5-10 rem, the risks of health effects were either too small to be observed or were nonexistent.  As such, the doctor concluded that because the Veteran's upper-bound dose was below 5 rem in a year and 10 rem in a lifetime, it was less likely than not that his lung cancer could be attributed to radiation exposure during his military service.

This opinion is the most probative piece of evidence regarding the impact of the Veteran's alleged radiation exposure on his development of cancer.  As noted, all reasonable doubt was resolved in the Veteran's favor in constructing the dose estimate, but as explained by the medical evidence of record, the dose estimate does not support a finding that the Veteran's radiation exposure was sufficient to cause his lung cancer.   

The appellant clearly believes that the Veteran was exposed to radiation during service.  For example, in November 2000, she wrote that the Veteran had possible exposure to radiation as a result of exposure to equipment as a pilot.  However, as noted in her testimony at a hearing before the Board, she does not have actual firsthand knowledge beyond the fact that the Veteran apparently told her that he had been exposed.  As such, her statements do not challenge the established radiation dose estimate for the Veteran.  Likewise, she does not have  the medical training and expertise to provide a complex medical opinion such as linking the Veteran's cancer to radiation exposure during service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

As such, the evidence is against a finding (it is less likely than not) that the Veteran's lung cancer was caused by radiation exposure in service.

Asbestos Exposure Allegation

As noted, the appellant's second contention is that the Veteran's cancer was the result of asbestos exposure during service.  In this regard, the medical evidence of record includes the opinion of a VA examiner from September 2006 in which he explained that it was well-known that asbestos exposure works synergistically with cigarette smoking (of which the Veteran had a 30+ year pack history), and thus if the Veteran was exposed to asbestos, it likely would have caused, or been a significant contributor to, his lung cancer. 

As such, service connection in this case is dependent on establishing whether the Veteran was exposed to asbestos during service.
 
There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure.  The Manual provides that when deciding a claim for service connection for a disability resulting from exposure to asbestos, VA should determine whether or not service records demonstrate the Veteran was exposed to asbestos during service; ensure that development is accomplished to determine whether or not the Veteran was exposed to asbestos either before or after service; and determine whether or not a relationship exists between exposure to asbestos and the claimed disease, keeping in mind latency and exposure factors. 

The Court of Appeals for Veterans Claims (Court) has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a). 

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

As such, the Board is charged with determining whether the Veteran was exposed to asbestos during service.

The Veteran's MOS was "aviation" which is not a position that is commonly associated with asbestos exposure.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 9 (f).

The strongest evidence in support of asbestos exposure is the Veteran's statement in his June 2000 claim, when he asserted that he was exposed to asbestos while stationed at the embassy in the Bahamas in 1991.  However, this limited statement was the only information that he ever presented, and the statement fails to provide any detail as to how or why he believed he was exposed to asbestos during this posting that would enable the Board to evaluate the probative value of the statement.  

Moreover, even if there was asbestos in the embassy, which there is not any actual record of, the Veteran does not actually allege that asbestos was in a condition that might have posed a health risk to him.  This is highly relevant as asbestos is only dangerous once it breaks up, a process known as becoming "friable".  Thus, merely being at a base where asbestos is used does not establish asbestos exposure.  Illustrative of this point is the fact that asbestos was used on a number of naval ships during the 1900s, but simply serving on a ship does not establish exposure, as asbestos exposure may not be presumed.  Rather, it must be shown that asbestos exposure actually occurred.   See Dyment v. West, 13 Vet. App. 141 (1999).

It is noted that the Veteran is not on record ever establishing how he was exposed.  The only additional evidence regarding possible asbestos exposure has come following the Veteran's death in statements from the appellant and from the Veteran's doctor.  However, these statements appear to be based only on the Veteran's allegation of asbestos exposure, and not on any independent knowledge.  

In a series of written statements and in testimony at both a DRO hearing and RO hearing, the appellant has stated that the Veteran told her he was exposed to asbestos while in Panama during Operation Just Cause, and then while stationed at the U.S. embassy in the Bahamas.  However, what is clear is that the Veteran never provided her with any specific detail regarding his alleged exposure.

For example, the appellant was asked at her Board hearing how or where the Veteran was exposed, to which she replied that it was in his workspace, or work area.  The undersigned VLJ asked her whether it was a hanger or field or something different, to which she stated was that all she knew was that it was a "work area."

The Board has carefully reviewed the appellant's other statements and testimony, but it simply underscores the fact that all the Veteran ever told her was that asbestos was in his work areas.  She has provided no information as to how he might have known that asbestos was there, or if it was what the condition of the asbestos was.

Further, there is never a contention that he was ever responsible for clearing out asbestos or in some other capacity that the asbestos would have broken up.  The statements, reviewed as a whole, provide factual evidence against the claim that the Veteran was ever exposed to asbestos in the form of "friable" asbestos, providing evidence against this claim.

Similarly, in May 2003, a VA doctor wrote that the Veteran was exposed to asbestos in Panama in 1990, but like the appellant's testimony, the doctor's statement is no more than a recitation of the Veteran's contentions.  That is, the doctor does not offer any additional information beyond what the appellant has conveyed, and all of their information comes from the Veteran.  As such, neither the medical opinion, nor the appellant's statements actually establishes asbestos exposure for VA purposes.  As noted above, exposure conveys more than simply being in a facility or ship which houses asbestos, but rather requires actual exposure.   See generally Dyment v. West, 13 Vet. App. 141 (1999).  

Here, there is no evidence to show actual exposure.  It remains unclear from the Veteran's statements how he knew asbestos was present, and even so whether it was friable such that he would have been exposed to the fibers.  The additional lay and medical statements provide no further information regarding exposure as they are all predicated on the Veteran's assertion of asbestos exposure.  Unfortunately, as noted, there is no independent evidence beyond the Veteran's assertion (and again statements from the appellant are treated as the same as the Veteran's statements) to show that he was actually exposed to asbestos during service.

VA has undertaken extensive development in an effort to determine if the Veteran was exposed to asbestos during service, but has not found any evidence beyond the Veteran's statements that he was.

As such, asbestos exposure has not been established, and therefore service connection for the cause of the Veteran's death based on asbestos exposure during service is not warranted.

Direct Service Connection Allegation

The appellant has also alleged that the Veteran's lung cancer may have simply begun during service.  In support of this argument, she notes that the Veteran's service medical records show treatment for various symptoms that she asserts could have been early manifestations of his carcinoma of the lung, including a recurrent cough, wheezing, swollen lymph nodes, chest pain, and abdominal pain.  She specifically pointed out that the Veteran was treated for a swollen lymph gland in March 1987, abdominal pain in January 1988 and chest pains in June 1992.  

Service treatment records do not actually show lung cancer being diagnosed in service or within a year of service.  It is well-established that the Veteran's lung cancer was not diagnosed for nearly a decade after he separated from service.

In August 2003, a private doctor, Dr. G., reviewed the Veteran's medical records and wrote that due to the nature of the Veteran's occupation (presumably in the military), the Veteran would have been exposed to various petrochemicals.  He explained that exposure to these types of chemicals can increase the exposed person to developing lung cancer.  However, he cautioned that he had no way of quantifying the amount or exact types of this exposure.

Unfortunately, Dr. G.'s opinion is simply too speculative and vague to provide the requisite nexus.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Dr. G. essentially opined that exposure to petrochemicals could cause cancer.  The Board takes no issue with such a statement.  However, Dr. G. did not point to anything specific in the Veteran's case that would make it at least as likely as not (a 50% chance or greater) that his lung cancer was caused by his actual chemical exposure in service, and Dr. G. even warned that he did not have any information on what chemicals the Veteran might have been exposed to.  The opinion is speculative, in the extreme. 

Nevertheless, given the appellant's contentions and Dr. G.'s statement, the Board remanded the claim to obtain a medical opinion on the question of in-service onset.  In September 2006, the VA examiner wrote that he had reviewed the Veteran's service treatment records and post-service medical records.  He noted the appellant's contentions, but found that the conditions which she pointed to were acute and transient conditions which resolved and were far removed in chronology from the onset of manifestations of the adenocarcinoma of the lung.  The examiner explained that the neoplasm by its very nature was of aggressive rapid growth and became widespread in a short time.  As such, it was much less likely than not that the cancer was present in any way during service or even within a year of his discharge.  

While the appellant believes that the Veteran's lung cancer may have begun in service, she lacks the medical training and expertise to provide a complex medical opinion as to the etiology of a particular cancer.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  Therefore, while the appellant disagrees with the conclusion that the Veteran's cancer neither began during, nor was otherwise caused by, his military service, she is not considered competent (meaning medical qualified) to address the etiology of the Veteran's cancer.  As such, her opinion is insufficient to provide the requisite nexus between the Veteran's carcinoma and his military service.

As described, the weight of the competent evidence is against a finding that the Veteran's lung cancer began either in service or within a year of service.  The evidence similarly fails to show that the Veteran had sufficient radiation exposure during service to cause his lung cancer.  Finally, the totality of the evidence is against a finding that the Veteran was exposed to asbestos during service. 

Therefore, the criteria for service connection for the cause of death have not been met, and the appellant's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In the present case, required notice was provided by a series of letters, which satisfied the VCAA requirements as to both timing and content.  Moreover, the appellant has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  This case has been in development for more than a decade, and VA has left no stone unturned in an effort to assist the appellant in establishing her claim.  The Board has additionally remanded this claim on three separate occasions to ensure that every possible effort was exhausted to help the appellant substantiate her claim.  The RO contacted numerous government agencies in an effort to determine if the Veteran was exposed to radiation during service, and then obtained a dose estimate when no records were available.  VA also made a number of inquiries in an effort to determine whether the Veteran was exposed to asbestos during service.

Service treatment records, service personnel records, and all relevant VA and private treatment records were obtained.  VA also obtained medical opinions, which were based on a full and complete knowledge of the evidence of record and on a review of the medical literature.  As such, the Board concludes that the medical opinion is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the appellant, nor her representative, has objected to the adequacy of either of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

ORDER


Service connection for the cause of the Veteran's death is denied.



____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


